Exhibit 10.5




May 17, 2018




Mr. Martin J. Barrington
Chairman, Chief Executive Officer and President
Altria Group, Inc.
6601 West Broad Street
Richmond, Va. 23230


Agreement and General Release


Dear Marty,


This letter sets forth the agreement (“Agreement”) between you and Altria Group,
Inc. (the “Company”) regarding your anticipated retirement from the Company.
1.
Last Day of Employment. You will retire as Chairman, President and CEO of the
Company and your employment with the Company will end on May 17, 2018 (your
“Departure Date”).

2.
Benefits and Stock Compensation. Following your Departure Date, you will be
entitled to payments, contributions and benefits under the normal terms and
conditions of the Company’s benefit plans and compensation arrangements
including, without limitation, earned but unpaid salary and payment for your
accrued but unused 2018 vacation time. You acknowledge and agree that you will
not be eligible to make any further contributions to, nor will you receive any
additional contributions, credits, or accruals under, the Company’s retirement
plans with respect to periods following your Departure Date.

In light of your efficient transition of responsibilities to the new CEO of the
Company, the Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”) has taken the requisite action to fully vest your
outstanding restricted stock unit and performance stock unit awards from 2016
and 2017 upon your Departure Date, although the settlement of the awards will be
subject to the six-month delay required by Section 409A of the Internal Revenue
Code. Shares of stock will be issued to you in settlement of your restricted
stock unit and performance stock unit awards after the required six month delay,
but no later than November 30, 2018.
3.
Additional Payments. In exchange for your promises in this Agreement, the
Compensation Committee has approved the Company paying you the following:

a.
A prorated incentive compensation award under the Management Incentive
Compensation Plan (“IC Plan”) in the amount of $833,300.00, reflecting the
period in 2018 you were Chairman, CEO and President of the Company. This
calculation is based on individual and Company performance ratings at target.
This amount will be payable within 60 days of your Departure Date and is subject
to applicable withholding.






--------------------------------------------------------------------------------





b.
A prorated Long-Term Incentive Plan (“LTIP”) award, based on 2017 service and
partial 2018 service as Chairman, CEO and President of the Company. The award
will be determined based on actual business performance during the 2017 - 2019
performance period and subject to satisfaction of the performance goals
established pursuant to Section 162(m) of the Internal Revenue Code. The
prorated LTIP award, if any, will be paid in 2020 but no later than March 15,
2020.

4.
Effect of Death. In the event of your death after your Departure Date, but
before the date of the stock award delivery in Section 2 and the payments in
Section 3, your estate shall receive the stock award contemplated in Section 2
and any remaining payments contemplated under Section 3 of the Agreement, less
applicable withholdings.

5.
Waiver and General Release.

a.
In exchange for the payments and consideration set forth in Section 3 above, you
waive all claims you may now have against the Company and the Released Parties
(defined below). You also forever release and discharge the Company and such
Released Parties from liability for any claims or damages you may have against
them. The foregoing waiver and release includes all claims of any kind, whether
they are known to you or unknown, except for (i) claims that cannot be waived or
released under the law, (ii) any claim that relates to your right to enforce
this Agreement, (iii) any claim that may arise after you sign this Agreement, or
(iv) any claims you may have as a terminated employee under the Company’s
benefit plans. Examples of claims waived and released by you include, but are
not limited to, claims under the Age Discrimination in Employment Act (ADEA),
the Employee Retirement Income Security Act (ERISA), and all other federal,
state and local laws related to employment.

b.
The Released Parties are the Company, all affiliated companies, parents,
divisions or subsidiaries, and, with respect to each of them, all of the
Company’s or such related entities’ predecessors and successors, and, with
respect to the Company and each entity described above, all of their past and
present employees, officers, directors, stockholders, owners, representatives,
assigns, attorneys, agents, insurers, employee benefit programs (and the
trustees, administrators, fiduciaries, and insurers of such programs), and any
other persons acting by, through, under, or in concert with any of the persons
or entities listed in this paragraph.

6.
Whistleblower Claims and Other Government Investigations. Nothing in this
Agreement or in any agreement referenced herein does, or is intended to,
restrict your ability (with or without prior notice to or authorization by the
Company) to raise in good faith or participate in an investigation regarding any
potential violation of law or regulation with the Securities and Exchange
Commission (SEC), the Equal Employment Opportunity Commission (EEOC), the
Occupational Safety and Health Administration (OSHA), the U.S. Food and Drug
Administration (FDA), or any other state or federal governmental or regulatory
agency. This Agreement also does not prevent you from making other disclosures
protected by law under the whistleblower provisions of any state or federal






--------------------------------------------------------------------------------





statutes or regulations. Any such disclosures should be made only to parties
authorized to investigate the potential violation and limited to information
that is reasonably related in the opinion of your counsel to the alleged
violation and/or specifically requested by the investigating agency.
You agree that any disclosure of confidential information concerning the
Company’s operations, business methods or employees made to any governmental or
regulatory agency will be limited to Confidential Information that is reasonably
related in the opinion of your counsel to the alleged violation and/or
specifically requested by the investigating agency. You also agree that the
disclosure(s) will be made only to such parties authorized to investigate the
potential violation.
7.
Confidentiality and Non-Competition. You acknowledge you have executed a
previous agreement or agreements (“Prior Agreement”) with the Company, its
affiliates, or a predecessor to such companies, relating to confidentiality of
information or non-competition obligations. This includes the Executive
Confidentiality and Non-Competition Agreement you signed and dated on February
2, 2011 (attached). You acknowledge and agree that, to the extent applicable and
not contrary to the terms of this Agreement, the terms of such Prior Agreement
shall remain in full force and effect.

8.
Non-Disparagement and Cooperation.

a.
Except for disclosures described in Section 6, you agree not to make any
disparaging, derogatory, or defamatory statements to anyone, whether spoken or
written, about the Company or its affiliates, their respective products or
services, or any of their respective current or former officers, directors, or
employees. You also agree not to voluntarily aid or assist any legal action or
proceeding filed by third parties against the Company or any of its affiliates
or their directors, officers or employees, unless your participation is
protected under the law or authorized by Section 6. Nothing in this Agreement
prevents you or the Company from responding truthfully to a lawfully-issued
subpoena, court order or other lawful request by any regulatory agency or
governmental authority.

b.
To the extent consistent with applicable law, you agree to cooperate reasonably
and truthfully with the Company and its affiliates in the prosecution, defense,
pursuit, understanding, or resolution of any matter in which you were involved.
You will be reimbursed for all reasonable expenses incurred for these efforts.
If the Company requires you to provide more than de minimis time and effort in
this regard, the full terms of compensating you for that time and effort will be
mutually agreed upon between the Company and you at such time. For purposes of
understanding, “de minimis” shall mean more than 10 hours in a one year
period.    

9.
Notice of Request for Disclosure: Unless it would impede your ability to
communicate directly with any governmental or regulatory agency, including the
SEC, regarding the issues set forth in Section 6, in the event you are lawfully
issued a subpoena or court






--------------------------------------------------------------------------------





order or other lawful request by a regulator or governmental authority related
to your employment with the Company or its affiliates, you will give the Company
at least 10 days’ notice prior to the time noticed for such disclosure, unless
such notice is impossible, in which case, you will give the Company immediate
notice within 24 hours or as soon as practicable after you receive any such
subpoena, court order or request.
10.
Indemnification. The Company and you acknowledge and agree that the Company’s
restated Articles of Incorporation contain, and you are covered after your
termination by, provisions which provide for the exculpation, indemnification
and the advancement and reimbursement of legal and other expenses for former
officers and directors among other eligible persons.

11.
Representations and Acknowledgments.

a.
You certify that you have properly preserved and retained all records of the
Company within your possession or control that are needed for business or legal
purposes in accordance with the Company’s policies and other applicable guidance
addressing records management.

b.
You acknowledge that before deciding to sign this Agreement, you were given a
period of at least 21 calendar days to consider this Agreement. If you choose to
execute this Agreement prior to the expiration of the 21 day period, you
acknowledge that your execution prior to the expiration of the 21 day period is
your free and voluntary act. You further acknowledge that the Company encouraged
you to discuss this Agreement with your attorney before signing it and that you
had the opportunity to do so to the extent you deemed it appropriate. You
further acknowledge that you (a) carefully read this Agreement; (b) fully
understand it; and (c) enter into it voluntarily and without relying on any
promises, statements or representations by the Company or its employees. You may
revoke this Agreement within 7 days after signing it by submitting a written
revocation to Charlie Whitaker, in which case this Agreement will be canceled
and of no force or effect, and you will not be entitled to receive the payments
and consideration set forth in Section 3 of the Agreement.

12.
Miscellaneous

a.
Except for your Prior Agreement and as otherwise noted in this Agreement, this
Agreement constitutes the entire agreement between you and the Company. This
Agreement may not be modified or canceled in any manner except by a writing
signed by both you and an authorized Company official. You acknowledge that the
Company has made no representations or promises to you other than those in this
Agreement. If any provision in this Agreement is found to be invalid or
unenforceable, all other provisions will remain fully enforceable.

b.
This Agreement binds your heirs, administrators, representatives, executors,
successors, and assigns, and anyone else claiming through you or on your behalf,






--------------------------------------------------------------------------------





and will inure to the benefit of all Released Parties and their respective
heirs, administrators, representatives, executors, successors, and assigns.
c.
This Agreement shall be construed as a whole according to its fair meaning. It
shall not be construed strictly for or against you or any of the Released
Parties.

d.
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the Commonwealth of Virginia applicable to contracts made and
to be performed therein, without giving effect to conflict of laws principles.











Sincerely,




/s/ CHARLES N. WHITAKER
Charles N. Whitaker
Senior Vice President, Human Resources, Compliance and IS
Altria Group, Inc.


AGREED AND ACCEPTED






By: /s/ MARTIN J. BARRINGTON        16 MAY 2018
Martin J. Barrington                 Date





